Citation Nr: 0214603	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  95-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spine condition, 
variously diagnosed as spondylosis of the lumbar spine, a 
bulging disc at L4-L5 and lumbo-sacral strain, with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico, which denied service connection for a low back 
condition.  The Board remanded the current appeal for further 
development in October 1996.  The development requested is 
complete and the appeal is again before the Board for 
appellate review.

A hearing was held before a hearing officer at the RO in 
December 1995.

The Board notes that service connection was denied for post-
operative residuals of a pilonidal cyst in rating decisions 
in September 1968 and August 1972.  That issue is not 
currently before the Board.  As indicated on the first page 
of this decision, the issue currently before the Board for 
appellate review is entitlement to service connection for 
lumbar spine condition with osteoarthritis.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran was treated for back strain in February 1968.

3.  After service, the veteran has been treated for 
spondylosis of the lumbar spine, a bulging disc at L4-L5, 
osteoarthritis, and lumbo-sacral strain.

4.  The evidence of record first reflects moderate 
degenerative osteoarthritis changes in the veteran's lumbar 
spine in October 1989.

5.  The veteran's current lumbar spine condition is not 
medically attributed to an in-service injury or disease.


CONCLUSION OF LAW

The veteran's lumbar spine condition, variously diagnosed as 
spondylosis of the lumbar spine, a bulging disc at L4-L5 and 
lumbo-sacral strain, with osteoarthritis was not incurred in 
or aggravated during his active duty, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  
In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The veteran 
was specifically notified in the September 2001 Supplemental 
Statement of the Case (SOC) of the regulations pertinent to 
the principles of service connection.  He was additionally 
notified via letter in September 2001 that VA would make 
reasonable efforts to get evidence necessary to support his 
claim by getting such things as medical records, employment 
records, and records from other Federal agencies.  The 
September 2001 letter additionally informed the veteran that 
he had to give VA enough information about any evidence in 
support of his claim so that VA could request the evidence on 
his behalf, that it was still his responsibility to support 
his claim with appropriate evidence, and again informed him 
of the type of evidence needed to establish a service 
connection claim.  Accordingly, the Board finds that VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  The veteran's service medical records, Social 
Security Administration (SSA) records, VA examination 
reports, and private medical records have been associated 
with his claims file.  As reflected in the December 2001 
SSOC, the veteran did not respond to the September 2001 
letter requesting additional evidence.  The Board is not 
aware of any additional evidence available in support of the 
veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

II.  Service Connection Claim

The veteran contends that his current lower back condition 
with osteoarthritis began while in service and that service 
connection should be awarded.  After a complete and thorough 
review of the evidence of record, the Board cannot agree with 
his contentions, and, accordingly, his service connection 
claim fails.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Summary of the Evidence

His July 1965 Report of Medical Examination for Pre-Induction 
reflects that the veteran's spine was clinically evaluated as 
normal and a well-healed post-operative scar in the coccygeal 
region was noted.  On his July 1965 Report of Medical 
History, the veteran indicated that he had had a cyst and 
stated he had an operation to remove the cyst.

A May 1966 service medical record reflects complaints of pain 
in the pilonidal cyst area while another medical record from 
a few days later reflects that the veteran had had discomfort 
for about one week.  A September 1966 dispensary record 
indicates a possible recurrence of a pilonidal cyst and 
reflects hot pack treatments.  A Surgery Clinic record from 
the same day reflects that examination did not reveal a 
pilonidal cyst recurrence but that the veteran's military 
occupation specialty was recommended to be changed.

A March 1967 service medical record reflects that the veteran 
had had a pilonidal surgery one year previously and indicated 
new persistent pain while a radiographic report was negative.  
A March 1967 General Surgery Clinic record reflects that the 
veteran indicated pain in the area of his prior pilonidal 
surgery during physical training while examination revealed a 
well-healed scar of a cystectomy with tenderness over the 
area but no evidence of inflammation or infection.  A March 
1967 dispensary record reflects that the veteran received 
heat treatment for low back pain while another March 1967 
dispensary record reflects that the veteran was still 
complaining of pain in his old scar and of back pain but that 
his X-ray was normal.  Three July 1967 service medical 
records again reflect complaints of a spinal cyst and more 
pain in the scar.

An August 1967 Physical Profile Report reflects that the 
defect listed was a painful scar of the sacrum and that the 
veteran was restricted from physical training, marching, and 
heavy labor.

A September 1967 dispensary record reflects that veteran 
again complained of back pain.  His January 1968 Report of 
Medical Examination reflects that the veteran's spine was 
clinically evaluated as normal, his pilonidal cystectomy scar 
was noted, and no significant finds of any defect was 
specifically noted.  His January 1968 Report of Medical 
History reflects that the veteran indicated he had had a cyst 
and indicated he did not have or ever have recurrent back 
pain.

A February 1968 Emergency Room record reflects treatment for 
back strain with moderate muscle spasms.  A February 1968 
Orthopedic Clinic record indicates that the veteran's back 
strain had symptomatically improved but there was still 
marked loss of motion of back flexion.  A February 1968 
consultation report reflects the veteran indicated low back 
pain and that he had done heavy lifting five days previously.  
The consultation report further reflects that his healed 
pilonidal scar was noted and that straight leg raises were 
normal and reflexes were in normal limits.  A February 1968 
Physical Profile Record reflects that the veteran was put on 
restricted duty for one month due to low back strain and the 
condition was temporary.

A July 1968 VA Medical Certificate notes a tender depressed 
scar in the lower lumbo-sacral region and contains a 
diagnosis of a painful scar.

August 1978 private medical records show treatment for the 
veteran's shoulder, with complaints of pain in the left 
shoulder to his back area.

A March 1981 private medical record refects complaints of 
pain in the lower back.  A March 1988 private medical record 
reflects treatment for lumbosacral strain.  An October 1989 
CT of the lumbar spine report reflects moderate degenerative 
osteoarthritis changes.

The veteran was afforded a personal hearing in December 1995 
before a hearing officer at the RO.  The hearing transcript 
reflects that the veteran testified that he had a back 
ailment while in service, he had had a pilonidal cyst removed 
before entering the service, stated he frequently sought 
treatment for back pain while in service, and received 
treatment from a private physician after his discharge from 
service who is now deceased.

A June 1996 medical report for the Department of Social 
Services reflects that the veteran indicated he had been 
having problems with his back since 1980.  The medical report 
specifically indicates no evidence of muscle spasms and 
reflects that X-rays showed discogenic disease and arthritis.  
The June 1996 X-ray report contains an impression of 
discogenic disease and spondylosis-arthritis.

In 1996 and 1997 the veteran was determined as not disabled 
for SSA benefits.  In June 2000, a SSA award letter reflects 
that the veteran was disabled under SSA rules on October 26, 
1999.  His SSA records contain a Vocational Report which 
reflects that the veteran indicated that machines he used as 
an industrial mechanic strained his back and caused him a lot 
of pain.

In December 1998, the veteran was afforded a VA Spine Exam.  
The examination report contains a diagnosis of L4-L5 bulging 
disc with degenerative joint disease.  The examination report 
reflects that the examiner specifically noted that the 
veteran was treated for low back strain in February 1968 and 
noted that ten years elapsed before the veteran sought 
treatment for back pain.  After a review of the veteran's 
complete medical history, the VA examiner determined that the 
approximate date of onset of the veteran's current back 
disorder was in August 1992.  The report also reflects that 
the VA examiner specifically stated that there was not 
sufficient medical evidence to establish that the veteran's 
current back disorder is related to the low back strain noted 
in service.

Legal Analysis

The December 1995 hearing transcript reflected that the 
veteran had testified that he had sought frequent treatment 
for his back condition while in service.  His service medical 
records reflected that he was mainly treated in service for 
lower back pain evolving around his pre-service pilonidal 
cystectomy.  As the Board has already noted, service 
connection for post-operative residuals of a pilonidal cyst 
has already been denied and that issue is not currently 
before the Board.  Accordingly, his in-service treatment 
relating to his pilonidal cystectomy is not pertinent to the 
issue currently before the Board.  His service medical 
records do reflect that he was treated in February 1968 for 
back strain with moderate muscle spasms, which resulted in a 
physical profile for restricted duty for one month.  The 
physical profile noted that the back strain was temporary.

The evidence of record first revealed that the veteran sought 
treatment after service for back pain in the left shoulder 
area in 1978.  The evidence of record reflects the veteran 
indicated he had been having problems with his back since 
1980 and a March 1981 private medical records reflects 
complaints of pain in the lower back.  The evidence of record 
reveals that the veteran has subsequently been treated for 
spondylosis of the lumbar spine, a bulging disc at L4-L5, 
osteoarthritis, and lumbo-sacral strain.

A such, the question to be answered by the Board is whether 
the veteran's current disability, a lumbar spine condition 
with osteoarthritis, is related to an in-service injury or 
disease such that service connection can be granted.  As 
previously indicated, for a disability diagnosed after 
service requires evidence of a current disability that is 
linked by competent medical evidence to an in-service injury 
or disease.  See 38 C.F.R. § 3.303(d) (2001).  The VA 
examiner, after examining the veteran and reviewing his 
complete case file, specifically opined in the December 1998 
examination report that the veteran's current back disorder 
began in 1992 and that there was not sufficient medical 
evidence to establish that the veteran's current back 
disorder is related to the low back strain noted in service.  
The evidence of record revealed that the veteran himself 
indicated that his current back symptoms began in 1980 and 
that machines he used as an industrial mechanic after service 
caused him a lot of back pain.  Accordingly, the Board 
concludes that the veteran's current lower lumbar condition 
is not due to service or specifically related to his February 
1968 treatment for muscle strain.  See 38 C.F.R. §§ 3.102, 
3.303 (2001).

Additionally, the veteran currently has been treated for 
degenerative joint disease of the lumbar spine.  Certain 
chronic diseases, including arthritis, are considered to have 
been incurred in service even though there is no evidence of 
such disease during the period of service when the chronic 
disease manifests to a compensable degree within one year 
from separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).  The July 1968 VA Medical Certificate noted a tender 
depressed scar in the lower lumbo-sacral region and contained 
a diagnosis of a painful scar.  The July 1968 medical record 
does not reflect arthritis of the lumbar spine.  In fact, the 
first diagnosis of arthritis of the lumbar spine is in 
October 1989, more than two decades after the veteran's 
discharge from active duty.  Accordingly, the Board finds 
that the evidence of record does not reveal arthritis of the 
lumbar spine within one year from the veteran's 1968 
discharge from active duty.  As such, the Board finds that 
arthritis of the lumbar spine may not be presumed to have 
been incurred while on active duty.

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for lumbar spine condition with osteoarthritis.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his service 
connection claim , that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2001).

In conclusion, the Board notes, with specific regard to his 
contentions that his current lower back disabilities were 
incurred in service, there is no indication that the veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnoses or 
medical causation.  His statements regarding the etiology of 
his lower back condition are insufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that the veteran's statements regarding his current 
lumbar spine condition with osteoarthritis do not qualify as 
competent medical evidence to establish that these lower back 
disabilities were incurred in service.


ORDER

Service connection for a lumbar spine condition, variously 
diagnosed as spondylosis of the lumbar spine, a bulging disc 
at L4-L5 and lumbo-sacral strain, with osteoarthritis is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

